Case 1:15-cr-00348-ERK Document 115-5 Filed 12/05/18 Page 1 of 3 PageID #: 1278




       Exhibit E
Case 1:15-cr-00348-ERK Document 115-5 Filed 12/05/18 Page 2 of 3 PageID #: 1279




   1. The truth is that my family does not know about my victimization. It is very troubling and is like
      a nightmare for me. I never told my family anything because I am embarrassed and because I
      felt like they would be disgusted by me.
   2. I have gone to therapy. After they arrested me, the FBI agent understood me to be a victim of
      human trafficking and she took me to a residential facility dedicated to people who have been
      victims of this crime. It is there that I began to receive counseling and here I began to
      understand the trauma that I had been through and that the federal agents would understand
      that I was a victim. To this day I still go to the residential facility and participate in a women’s
      group and in fact am a mentor to other women that are going through this experience.
   3. Because I am still living in the same area where this crime occurred, I think many people
      recognize me and don’t accept me/reject me, they look at me badly and they have even called
      me a prostitute. This has been difficult but with time, I now feel free because I am no longer in
      that situation.
   4. I used to be afraid to report to police, situations that I would see but now I feel much stronger
      and now when I see something that looks wrong/off or looks like human trafficking, I report it to
      the people who can help.
   5. I think now that I feel much stronger and that life offers me so many opportunities. I feel free,
      strong and happy.
   6. My family does not know about this. They do not live here with me. Also, I am currently
      separated from my son because of this situation. But just the thought of my son gave me the
      strength to get out of that problem and move forward. One day I hope to be reunited with my
      son.
   7. In terms of a punishment, I am supportive of what the Judge decides. The harm and the pain
      are already there and will never go away. I think that I can try to forgive him, but I know I can
      never forget this nightmare.
Case 1:15-cr-00348-ERK Document 115-5 Filed 12/05/18 Page 3 of 3 PageID #: 1280




   1.    La verdad es que mi familia desconocen de mi victimizacion. Es algo muy penoso y una
        pesadilla para mi. Yo nunca le dije nada a mi familia porque tenia verguenza y quizas sentirian
        asco de mi.
   2.   Yo si he ido a terapia. Despues de haberme arrestado, el agente de FBI entendio que yo era una
        victima de trata de personas y me llevo a un albergue para personas que han sido victimas de
        este crimen. Alli es cuando yo comenze a recibir consejeria y empeze a entender el trauma que
        habia pasado y que los agentes federales me iban a creer que yo era una victima. Hoy en dia
        continuo llendo al abergue y participo de un grupo de mujeres que en el cual soy una mentora
        de otras que estan pasando por esta experiencia.
   3.   Como estoy viviendo en la misma vecindad donde el crimen ocurrio, pienso que muchas
        personas me conocen y me rechazan, me miran mal y hasta me han llamado prostituta. Esto ha
        sido dificil, pero con el tiempo me siento libre porque ya no estoy en esa situacion.
   4.   Antes yo tenia temor de reporter situaciones que yo veia pero ahora me siento mas segura y
        con mas poder y cuando veo algo que me parece raro o como trata de personas, lo reporto a las
        personas que pueden ayudar.
   5.   Pienso que ahora me siento mas fuerte y que la vida ofrece mas oportunidades. Me siento libre,
        fuerte y feliz.
   6.   Mi familia no sabe. Ellos no viven qui conmmigo. Tambien estoy separado de mi hijo Por culpa
        de esta situacion. Pero el solo pensar en mi hijo me dio la Fortaleza de salir de este problema y
        seguir para adelante. Un dia yo espero reunirme con mi hijo.
   7.   En terminus de un castigo, yo estoy de acuerdo con lo que el Juez decida. Ya el dano y el dolor
        esta hecho y nunca se va ir. Pienso que puedo tartar de perdonarlo, pero nunca puedo olvidar
        esta pesadilla.
